233 S.W.3d 768 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Paul OLINGER, Defendant/Appellant.
No. ED 88745.
Missouri Court of Appeals, Eastern District, Division Four.
September 25, 2007.
*769 Ellen H. Flottman, Saint Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Paul Olinger appeals from his conviction, following a jury trial, of one count of possessing a methamphetamine precursor drug with the intent to manufacture methamphetamine in violation of Section 195.246.[1]
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not plainly err in admitting a photograph depicting an open case of matches which were later destroyed by police officers. State v. Galazin, 58 S.W.3d 500 507 (Mo. banc 2001). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise stated.